Name: 91/588/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 suspending the trade concessions provided for by the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: European construction;  international affairs;  political geography;  cooperation policy
 Date Published: 1991-11-15

 Avis juridique important|41991D058891/588/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 suspending the trade concessions provided for by the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia Official Journal L 315 , 15/11/1991 P. 0049 - 0049DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 11 November 1991 suspending the trade concessions provided for by the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia (91/588/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Whereas, in their declarations of 5 and 28 October 1992, the European Community and its Member States, meeting within the framework of European Political Cooperation, took note of the crisis in Yugoslavia; whereas the United Nations Security Council expressed, in Resolution 713 (1991), the concern that the prolongation of this situation constituted a threat to international peace and security; Whereas the pursuit of hostilities and their consequences on economic and trade relations, both between the Republics of Yugoslavia and with the Community, constitute a radical change in the conditions under which the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia (1) was concluded; whereas they call into question the application of such Agreement; Whereas the appeal launched by the European Community and its Member States, meeting within the framework of European Political Cooperation on 6 October 1991 at Haarzuilens, calling for compliance with the cease-fire agreement reached in the Hague on 4 October 1991, has not been heeded; Whereas, in the declaration of 6 October 1991, the European Community and its Member States, meeting within the framework of European Political Cooperation, announced their decision to terminate the Agreements between the Community and Yugoslavia, should the agreement reached in the Hague on 4 October 1991 between the parties to the conflict in the presence of the President of the Council of the European Communities and the President of the Conference on Yugoslavia not be observed; Whereas the trade concessions granted by, or pursuant to, the abovementioned Agreement should be suspended with immediate effect; Whereas provision should be made for this Decision to avoid affecting imports to the Community of products originating in Yugoslavia made before the date on which this Decision comes into effect; Having regard to the Treaty establishing the European Coal and Steel Community, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The trade concessions granted by, or pursuant to, the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia are hereby suspended. Article 2 Article 1 shall not apply to products originating in Yugoslavia which are exported before the date on which this Decision comes into effect. Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Brussels, 11 November 1991. The President H. J. SIMONS (1) OJ No L 41, 14. 2. 1983, p. 113.